TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-14-00573-CV



         In re Texas General Land Office, Jorge Ramirez in His Official Capacity
                     and Maureen Mahoney in Her Official Capacity


                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                          MEMORANDUM OPINION


              The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).




                                           __________________________________________

                                           Melissa Goodwin, Justice



Before Chief Justice Jones, Justices Rose and Goodwin

Filed: November 5, 2014